ORDER

PER CURIAM.
Melvin Ford, also known as James Spann (“Ford”), appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We find that the motion court did not clearly err in denying Ford’s request for post-conviction relief. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).